Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (“Agreement”) is made effective the 5th day of
March 2014 (“Effective Date”), between MEDIA RHYTHM GROUP, INC., a California
corporation (“Buyer”), and FREEBUTTON, INC., a Nevada corporation (“Seller”),
and is made with reference to the following facts:

 

RECITALS

 

A.             On July 11, 2013, Buyer and Seller entered into that certain
Asset and Business Acquisition Agreement, whereby Buyer sold to seller all of
the assets in relation to Buyer’s business (the “Business”), for payment by
Seller of $420,000 pursuant to a Promissory Note (the “Note”) payable in 24
equal monthly installments commencing on August 1, 2013 (the “Seller
Acquisition”).

 

B.             Seller has made payments in the amount of $28,016.00 to Buyer
under the Note, and is in default thereof.

 

C.             Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, all of the Assets in exchange for cancellation of the Note, as more
particularly set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
warranties contained in this Agreement, the parties agree as follows:

 

AGREEMENT

 

1.             PURCHASE AND SALE. Subject to the provisions and conditions set
forth in this Agreement, Seller hereby sells, conveys, transfers, assigns and
delivers to Buyer, and Buyer purchases from Seller with a view to carrying on
the Business as a going concern, all of Seller’s right, title and interest in
the assets used in the operation of the Business, free and clear of all Liens,
with effect from the Effective Date, including, without limitation, (i) the
assets described in Exhibit A, (ii) the goodwill developed by Seller in
connection with its operation of the Business, and (iii) all other furniture,
fixtures, equipment, supplies, inventory, leasehold improvements (to the extent
owned by Seller and deliverable to Buyer), telephone numbers, tradenames, signs,
and other business property used in the operation of the Business (collectively,
the “Assets”).

 

3.             ASSUMPTION OF LIABILITIES.  Buyer shall assume and/or take the
Assets subject to any existing accounts payable or other contracts or executory
obligations entered into or incurred by Seller in connection with the Business
prior to the Effective Date in the ordinary course of business (the “Assumed
Liabilities”).  

4.             PURCHASE PRICE. In consideration of Seller’s sale, transfer and
assignment of the Assets to Buyer and the other consideration provided by Seller
herein, Buyer shall terminate the Note, and relieve Seller of any and all
obligations under the Note pursuant to that certain Cancellation and Termination
of Promissory Note (the “Note Termination”), in the form attached hereto as
Exhibit B (the “Purchase Price”).

 

1

 

5.CLOSING.

 

5.1          Time and Place of Closing. The closing for the purchase and sale of
the Assets (the “Closing”) shall be held at the end of the business day on the
Effective Date, or at such other time and place as the parties may mutually
agree in writing (the “Closing Date”). At the Closing, Seller shall transfer and
convey title to the Assets to Buyer as provided in this Agreement. From and
after the Closing, Buyer shall take over the Business, and whatever rights
Seller has in respect of the Business.

 

5.2          Buyer’s Closing Obligations. At or before the Closing, as required
herein, Buyer shall execute, acknowledge, and deliver, as appropriate, each of
the following items:

 

(a)     The Note Termination; and

 

(b)     All other instruments and documents necessary to consummate the
transactions contemplated by this Agreement.

 

5.3          Seller’s Closing Obligations. At or before the Closing, as required
herein, Seller shall execute, acknowledge, and deliver, as appropriate, each of
the following items:

 

(a)     A duly executed Bill of Sale (the “Bill of Sale”), in the form attached
hereto as Exhibit C and incorporated by this reference, conveying all of
Seller’s right, title and interest in and to the Assets to Buyer; and

 

(b)     All other good and sufficient instruments and documents of conveyance
and transfer as shall be necessary and effective to transfer, convey, and assign
to Buyer at the Closing all of Seller’s right, title, and interest in and to the
Assets, free and clear of any liens or encumbrances, as required by the terms of
this Agreement.

 

6.            REPRESENTATIONS AND WARRANTIES OF SELLER .Seller warrants to Buyer
as follows:

 

6.1.         Power and Authority. Seller has full power and authority and
contractual right and authority to enter into this Agreement and to sell, convey
and transfer the Assets. This Agreement constitutes the legal, valid and binding
obligation of Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency and other laws affecting the rights of creditors
generally. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby does not conflict with, violate or
constitute a default under the terms, conditions or provisions of any agreement
or instrument to which Seller is a party, or any law, judgment or order of which
Seller is aware, and will not result in the creation of any lien, mortgage,
pledge, security interest or encumbrance (collectively, “Liens”) on the Assets,
except as may be created in favor of Seller hereby. 

2

 

 

6.2.          Title to and Condition of Assets. Seller has legal and beneficial
title to the Assets, and the Assets are not encumbered by any Liens, whether
accrued, absolute, contingent, or otherwise, and whether due or to become due,
which Buyer shall or will succeed to by reason of its purchase of the Assets.
Seller shall transfer all of the Assets to Buyer, free and clear of all Liens.
Seller has not granted any license, agreement or other permission to any third
party with respect to any of the Assets. Each Asset is in good operating
condition and repair except for ordinary wear and tear and is suitable for the
purposes for which it presently is used.

 

6.3.         Compliance with Laws. The Business has complied with, and is not in
violation of, any material applicable statutes, laws, ordinances or regulations.

 

8.           WARRANTIES OF BUYER. Buyer warrants to Seller as follows:

 

8.1.         Power and Authority. Buyer has full corporate power and authority
and contractual right and authority to enter into this Agreement and to purchase
the Assets, and has taken all corporate action necessary to authorize the
execution and delivery of this Agreement, the purchase of the Assets in
accordance with its terms, and the performance of the obligations of Buyer
hereunder. This Agreement has been duly executed by an authorized officer of
Buyer, and constitutes the legal, valid and binding obligation of Buyer in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other laws affecting the rights of creditors generally. 

 

8.2          Buyer’s Due Diligence. Buyer hereby acknowledges that prior to the
date of this Agreement, it has had the opportunity to physically inspect the
Assets, and further acknowledges that it had the opportunity to be provided with
further documents, but chose not to do so, and is satisfied itself with the
conditions thereof and has performed and completed all other investigations and
studies necessary to determine the condition and feasibility of the Assets and
the Business.

 

8.3          No Reliance on Seller. Buyer represents, warrants and agrees that:
(a) except only to the extent specifically set forth in this Agreement, Buyer
has not relied upon Seller nor any of the employees, agents or attorneys of
Seller (collectively, “Seller’s Agents”), and Seller has not made any oral or
written representations, warranties, promises or guaranties whatsoever to Buyer,
whether express or implied, of any sort or nature relating to the condition
(physical, financial or otherwise) of the Assets, fitness for any specific use,
or merchantability of any Assets, the income-producing potential of the Assets,
the laws, regulations and rules applicable to the Assets or the compliance (or
non-compliance) of the Assets therewith, the quantity, quality or condition of
the Assets, or any other matter or thing affecting or relating to the Assets or
the transactions contemplated hereby; (b) Buyer has not relied upon any
representations, warranties, promises or guarantees or upon any other statements
of Seller except only for those specifically set forth herein; and (c) Buyer has
not relied on any financial statements or sales projections regarding the
Business in connection with Buyer’s decision to purchase the Assets, has
completed its examination of the Assets, and based upon such examination, is
familiar with the physical condition thereof and has conducted such
investigations as Buyer deemed appropriate, and has elected to proceed with the
transaction based solely on Seller’s representations and warranties set forth
herein and Buyer’s own independent investigation, inspection, analysis,
appraisal, examination and evaluation of the facts and circumstances.

 

3

 

8.4          “As Is”. Buyer agrees to accept the Assets “as is” in its present
condition, subject to reasonable use, wear, tear and natural deterioration of
the Assets.

 

8.5          Waiver of Bulk Sales Transfer. Buyer hereby waives all notice and
publication requirements under the Bulk Transfer Division of the Uniform
Commercial Code of the State of California in connection with the sale of the
Assets.

 

9.            INDEMNIFICATION. Seller shall indemnify and hold Buyer harmless
from and against any and all loss, cost, damage, claim, liability, or expense,
including reasonable attorney fees and costs, in any way arising from or related
to (a) Seller’s ownership or use of the Assets, Seller’s operation of the
Business, and Seller’s performance of any service or sale of any product, all
prior to the Effective Date, (b) unpaid taxes with respect to any tax year or
portion thereof ending on or before the Effective Date, (c) the failure, breach
or falsity of any representation or warranty of Seller contained in this
Agreement, and/or (d) the failure by Seller to observe or perform any other
covenant or agreement to be observed or performed by Seller under this
Agreement.

 

10.          MISCELLANEOUS.

 

10.1.       Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto. 

10.2.       Modification. This Agreement may be modified or rescinded only by a
writing signed by all parties to this Agreement or by their duly authorized
agents. 

 

10.3.       Agreement to Necessary Acts. Each party to this Agreement agrees to
execute and deliver all documents and perform further acts that may be
reasonably necessary to carry out the provisions of this Agreement. 

 

10.4.       No Waiver. No waiver of any right under this Agreement shall be
deemed effective unless in writing and signed by the party charged with such
waiver, and no waiver of any right arising from any breach or failure to perform
shall be deemed to be a waiver of any future such right or of any other right
arising under this Agreement. 

 

10.5.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings, oral
and written, between the parties hereto with respect to the subject matter
hereof. The parties irrevocably and unconditionally waive any right(s) that they
may otherwise have to claim damages or other remedy in respect of any
misrepresentation, arrangement, understanding or agreement, and in respect of
any breach of any warranty, covenant or representation, that is not contained in
this Agreement. It is further acknowledged and agreed that no representations,
arrangements, understandings or agreements (whether written or oral) made by or
on behalf of either party have been relied upon by the other party other than
those expressly set out in this Agreement. 

 

10.6.       Exhibits. All attached exhibits and schedules to which reference is
made herein are hereby incorporated by this reference.

 

4

 

 

10.7.       Survival of Warranties and Agreement. The warranties, obligations,
covenants and agreements of the parties hereto shall in all events survive the
close of this Agreement where same is necessary to effectuate the intention of
the parties.

 

10.8.       Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, which cannot be settled amicably by the
parties, shall be finally settled by binding arbitration to be held in San
Diego, California before a single arbitrator under the Arbitration Rules of
American Arbitration Association. The arbitrator shall determine all questions
of fact and law relating to any controversy, claim or dispute submitted for
arbitration. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction.

 

10.9.       Attorneys’ Fees. If any action or arbitration is commenced to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to recover from the other party actual attorneys’ fees and costs
incurred in connection with such action, in addition to all other proper relief.
Attorneys’ fees incurred in enforcing any judgment are recoverable as a separate
item, and this provision for post-judgment attorneys’ fees shall survive any
judgment and shall not be deemed merged into the judgment.

 

10.10.    Remedies Cumulative. All remedies provided in this Agreement are
cumulative and non-exclusive, and shall be in addition to any and all other
rights and remedies provided by law or in equity.

 

10.11.    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California, without regard to the conflict of laws
principles thereof.

 

10.12.    Tax Consequences. Seller acknowledges that Buyer makes no
representations or warranties, and has provided no advice to Seller with respect
to the tax consequences to Seller of the transactions contemplated by this
Agreement. Seller acknowledges that it has been advised by Buyer to consult its
own tax advisor and legal counsel with respect to the tax aspects of this
Agreement.

 

10.13.    Joint and Several Liability. In all cases where more than one party
executes this Agreement, all words used herein in the singular shall be deemed
to have been used in the plural where the context and construction so require,
and the obligations and undertakings hereunder are joint and several.

 

10.14.    Remedies. Buyer irrevocably and unconditionally waives any right it
may have to rescind or repudiate this Agreement and acknowledges that damages
for breach of contract will be its sole remedy for any claim in respect of
misrepresentation, negligent misstatement and/or breach of any warranty or any
other claim under or in connection with this Agreement.

 

10.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same document.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the Effective Date.

 



 

 

 

BUYER:

 

MEDIA RHYTHM GROUP, INC.,

a California corporation

 

      By:   /s/ James Lynch    

Name: James Lynch

Title: President

 

     

SELLER:

 

FREEBUTTON, INC.,

a Nevada corporation

 

  By:  /s/ James Lynch    

Name: James Lynch

Title: Chief Executive Officer

 

        By:  /s/ Dallas Steinberger    

Name: Dallas Steinberger

Title: COO

 

SCHEDULES AND EXHIBITS





 

EXHIBIT A – PURCHASED ASSETS 

EXHIBIT B – CANCELLATION AND TERMINATION OF PROMISSORY NOTE 

EXHIBIT C – ASSIGNMENT AND BILL OF SALE

 

 

 

6

 

EXHIBIT A

 

PURCHASED ASSETS

 

All rights, title and interest in and to property, assets, interests and rights
of any kind, whether tangible or intangible, owned by Seller and used in the
Business, including, without limitation, the following:

 

(a)     all of Seller’s right, title and interest in and to the use of Seller’s
business names including, but not limited to, the name “Media Rhythm,” or any
similar names, and the goodwill associated therewith, and all trade name, logos,
copyrights, service marks, trademarks and other intellectual property;

 

(b)      all books of account, files, papers and other records relating to the
Business and the Assets, including all invoices and customer and vendor orders.
Seller will be granted access to all such materials for the purposes of
completing Seller’s requisite accounts and tax filings;

 

(e)      all URLs and websites used in connection with the Business;

 

(f)      all of Seller’s right, title, and interest in and to (subject to the
burden of) the contracts and other agreements of the Business, including but not
limited to all accounts receivable; and

 

(g)      all the telephone and facsimile lines and numbers used by Seller in
connection with the Business.

 

 

 

7

 

EXHIBIT B

 

CANCELLATION AND TERMINATION OF PROMISSORY NOTE

 

This Cancellation and Termination of Promissory Note (“Agreement”) is dated for
reference purposes March 5, 2014 by and between Media Rhythm Group, Inc., a
California corporation (“Media Rhythm”) and FreeButton, Inc., a Nevada
corporation (“FBTN”), with reference to the following facts:

 

1.                  FBTN purchased a business and its assets from Media Rhythm
(the “Assets”) and in consideration therefore, FBTN executed and delivered to
Media Rhythm a Promissory Note in the principal amount of $420,000 (“Note”),
dated July 11, 2013.

 

2.                  FBTN has paid the total sum of $28,016.00 (the “Prior
Payments”), and is therefore in default under the terms of the Note. In
consideration for the sale and transfer of the Assets back to Media Rhythm,
Media Rhythm hereby delivers to FBTN a complete release of all of FBTN’s
obligations under the Note (“Note Termination”), and FBTN hereby agrees and
acknowledges that the Note Termination represents the full and total
consideration due to FBTN, and FBTN releases any and all claims for payment of
any sums, including any claims or rights it may have to the Prior Payments.

 

NOW THEREFORE in consideration of FBTN selling, assigning, transferring and
conveying the Assets to Media Rhythm, the parties hereby agree that the Note is
forever terminated, extinguished and cancelled and neither party shall hereafter
have any rights or obligations under the Note.

 

Media Rhythm will concurrently herewith mark “Cancelled” on the Note and return
the Note to FBTN.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
year and date below written.

 



 

MEDIA RHYTHM GROUP, INC.,

a California corporation

      By:  /s/ James Lynch    

Name: James Lynch

Title: President

 

 





 



 

 

FREEBUTTON, INC.,

a Nevada corporation

 

      By:  /s/ James Lynch   By:  /s/ Dallas Steinberger  

Name: James Lynch

Title: Chief Executive Officer

 

   

Name: Dallas Steinberger

Title: COO

 

 



8

 

 

 

EXHIBIT C

 

ASSIGNMENT AND BILL OF SALE

 

BY THIS ASSIGNMENT AND BILL OF SALE effective as March 5, 2014, FreeButton, Inc.
(“Transferor”), in consideration for the Purchase Price, as that term is defined
in that certain Asset Purchase Agreement dated March 5, 2014 (the “Asset
Purchase Agreement”) by and between Transferor and Media Rhythm Group, Inc.,
pursuant to the terms of the Asset Purchase Agreement, does hereby grant, sell,
convey, assign, transfer and deliver to Media Rhythm Group, Inc. and its
successors and assigns, all of the right, title and interest held by Transferor
in and to the Assets as that term is defined in the Asset Purchase Agreement,
free and clear of any and all encumbrances.

 

All provisions of this Assignment and Bill of Sale are subject, in all respects,
to the terms and conditions of the Asset Purchase Agreement and all of the
warranties, covenants, agreements and disclaimers contained therein, all of
which shall survive the execution and delivery of this Assignment and Bill of
Sale.

 

All capitalized terms used herein but not defined herein shall have the meanings
assigned to them in the Asset Purchase Agreement.

 

IN WITNESS WHEREOF, Transferor has executed this Assignment and Bill of Sale
effective as of the date first above written.

 



 

TRANSFEROR:

 

FREEBUTTON, INC.,

a Nevada corporation

 

    By:  /s/ James Lynch      

Name: James Lynch

Title: Chief Executive Officer

 



 

 



9



